internal_revenue_service department of the treasury number release date index number x washington dc person to contact telephone number refer reply to cc psi - plr-120729-02 date date y z state fund fund dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling that proposed amendments to the declarations of trust of fund and fund collectively the funds will not cause the funds to fail to satisfy the requirements for a pooled_income_fund under sec_642 of the internal_revenue_code the information submitted states that x is a charitable corporation formed under the laws of state the funds are funds established by x which are represented as currently qualifying as pooled income funds under sec_642 subsequent to the establishment of the funds x and y founded z both y and z are represented as being charitable corporations described in sec_501 z currently exercises corporate control_over x and y and the various affiliated sec_501 organizations directly or indirectly controlled by x or y as well as other charitable organizations not controlled by x or y collectively all of the organizations controlled by z are referred to as the z affiliates plr-120729-02 x proposes to amend the declarations of trust of the funds to allow donors to the funds to benefit the z affiliates as well as x the proposed amendments to the declarations of trust of fund and fund are substantially identical the proposed amendments state that article eleventh of the original declaration of trust is deleted and is replaced as follows upon the revocation or termination of the income_interest of a designated_beneficiary or the last of such interests if there are more than one the trustee shall sever from the fund and pay over to x an amount equal to the value of the units assigned to such income_interest plus any income allocable thereto which has not been distributed as provided above the value of such units comprising the remainder_interest shall be their value as of the date on which the last regular payment was made before the termination of the beneficiary’s income_interest with respect to funds contributed on or after the date of this amendment if the donor has so designated upon the revocation or termination of the income_interest of a designated_beneficiary or the last of such interests if there are more than one the trustee shall sever from the fund and pay over to a designated affiliate as defined below an amount equal to the value of the units assigned to such income_interest plus any income allocable thereto which has not been distributed as provided above the value of such units comprising the remainder_interest shall be their value as of the date on which the last regular payment was made before the termination of the beneficiary’s income_interest for purposes of this article eleventh a designated affiliate is an organization previously designated by the donor which at the time the trustee is to pay over funds for its benefit both i satisfies the requirements for tax-exempt status under sec_501 and ii is directly or indirectly subject_to common corporate control with x if an organization has been previously designated by the donor but fails to satisfy any of the requirements of this paragraph at the time the trustee is to pay over funds for its benefit the trustee shall pay over such funds to x for its own purposes or to another organization chosen by x which satisfies the requirements of this paragraph at such time no designated affiliate is permitted to sever its interest in the fund prior to the death of the designated_beneficiary of the income_interest to which the designated affiliate’s interest in the fund relates except in the instance when a designated_beneficiary expressly releases during such beneficiary’s lifetime all of the income_interest otherwise payable to such beneficiary by the trustee if at the time of the severance of the remainder_interest x or a designated affiliate has ceased to exist and has not merged with or terminated in favor of a qualifying successor public charity an organizations described in sec_170 through iv or for any other reason is not a public charity the amount severed shall be paid to a public charity selected by x or if it is not then in existence by the trustee plr-120729-02 x additionally represents that each designated affiliate will execute an express written consent to be included as a recipient of a remainder_interest in the funds sec_4 of revproc_2002_3 2002_1_irb_117 provides that rulings will not ordinarily be issued on whether a pooled_income_fund satisfies the requirements described in sec_642 revproc_88_53 1988_2_cb_712 provides sample trust provisions for pooled income funds by following the sample trust provisions taxpayers can be assured that the service will recognize the trust as satisfying the requirements of sec_642 if the trust operates consistently with the terms of the trust instrument and is a valid trust under local law however the instant case presents an issue not addressed by the sample trust provisions of revproc_88_53 as to whether the governing instruments of the funds may allow charitable organizations in addition to x to be named as the recipients of the remainder interests in the property contributed to the funds sec_642 provides that for purposes of sec_642 a pooled_income_fund is a_trust a to which each donor transfers property contributing an irrevocable remainder_interest in such property to or for_the_use_of an organization described in sec_170 other than in clauses vii or viii and retaining an income_interest for the life of one or more beneficiaries living at the time of such transfer b in which the property transferred by each donor is commingled with property transferred by other donors who have made or make similar transfers c which cannot have investments in securities which are exempt from taxes imposed by subtitle a d which includes only amounts received from transfers which meet the requirements of sec_642 e which is maintained by the organization to which the remainder_interest is contributed and of which no donor or beneficiary of an income_interest is a trustee and f from which each beneficiary of an income_interest receives income for each year for which he is entitled to receive the income_interest referred to in sec_642 determined by the rate of return earned by the trust for such year sec_1_642_c_-5 of the income_tax regulations provides that a pooled_income_fund must be maintained by the same public charity to or for_the_use_of which the irrevocable remainder_interest is contributed the requirement of maintenance will be satisfied where the public charity exercises control directly or indirectly over the fund for example this requirement of control shall ordinarily be met when the public charity has the power to remove the trustee or trustees of the fund and designate a new trustee or trustees a national organization which carries out its purposes through local organizations chapters or auxiliary bodies with which it has an identity of aims and purposes may maintain a pooled_income_fund otherwise satisfying the requirements of sec_1_642_c_-5 in which one or more local organizations chapters or auxiliary bodies which are public_charities have been named as recipients of the remainder interests for example a national church body may maintain a pooled_income_fund where donors have transferred property to such fund and contributed an irrevocable remainder_interest therein to or for_the_use_of various local churches or educational plr-120729-02 institutions of such body the fact that such local organizations or chapters have been separately incorporated from the national organization is immaterial revrul_92_107 1992_2_cb_120 holds that a proposed pooled_income_fund maintained by a national organization for itself and its local organizations meets the maintenance requirement of sec_642 because the national and local organizations were affiliated and shared an identity of aims and purposes the local organizations that could be named as recipients of a remainder_interest expressly consented to be included in the fund the governing instrument provided that a designated local organization could not sever its interest in the fund prior to the death of the named income_beneficiary and the governing instrument provided that if the designated local organization is no longer affiliated with the national organization at the time the remainder_interest is to be transferred the remainder_interest will be transferred to the national organization or to another affiliated local organization chosen by the national organization based solely on the facts and representations submitted we conclude that the proposed amendments to the declarations of trust of the funds satisfy the requirements set forth in revrul_92_107 for a pooled_income_fund with multiple charitable beneficiaries to meet the maintenance requirement of sec_642 and sec_1_642_c_-5 therefore the proposed amendments will not cause the funds to fail to satisfy the requirements for a pooled_income_fund under sec_642 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to x’s authorized representatives sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
